Citation Nr: 1547192	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  05-36 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a monthly apportionment in support of the Veteran's dependents in excess of $625.00 prior to March 21, 2010, $475.00 from March 21, 2010 to May 24, 2011, $325.00 from May 25, 2011 to August 4, 2014, and $175.00 from August 5, 2014.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from December 1971 to October 1973.  The appellant seeks higher apportionment benefits as the Veteran's spouse and custodial parent of their three children.

This matter came before the Board of  Veterans' Appeals (Board) from a January 2006 special apportionment decision of the  Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appellant testified before the undersigned Veterans Law Judge from the RO via videoconference in April 2009.  The Veteran was notified of the hearing in April 2009, but did not appear to present testimony.  A transcript of the hearing has been associated with the record.  

The appeal was remanded by the Board in June 2009 and October 2014.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

A July 2015 VBMS note indicates that the appellant claimed to have submitted a request for the appeal to be expedited due to financial hardship.  A November 2014 statement from the appellant indicates that she had been evicted several times, is on food stamps and has no transportation.  Accordingly, the appellant's motion to advance this case on the Board's docket is hereby granted.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its October 2014 remand, the Board indicated that given the amount of time that had elapsed since the case was before the Board in 2009, and the changes in apportionment amounts over the years, both the Veteran and the appellant should be given an opportunity to submit detailed information concerning their financial status over the course of the appeal.  It directed that the appellant and Veteran be contacted and asked to complete appropriate VA financial reports covering the period of the appeal.  While it appears that the appellant was successfully contacted and afforded the opportunity to submit such information, the electronic file contains returned mail sent to the Veteran at his Michigan address.  The electronic file also contains a bank statement sent to the Veteran in 2012 and an electric bill dated in 2013, which reflect an Ohio address.  As it appears that the Veteran's address has changed, he should be contacted at his current address and requested to submit appropriate financial information outlined in the October 2014 remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Clarify the Veteran's current mailing address as it appears that he currently resides in Ohio.

2.  Then, contact the Veteran and request that he complete appropriate VA financial reports for the period of this appeal.  He should be asked to provide information concerning his income from all sources, the value of all property, monthly expenses for himself and any dependent living with him, and a statement of the average monthly amount provided to the appellant and any dependents residing with him.  He should also be asked to provide information concerning each child who lived with him during the course of this appeal and the dates of such residence.

3.  Then, readjudicate the claim for increased rates of apportionment.  Provide the appellant and the Veteran with a supplemental statement of the case and an opportunity to respond.  Thereafter, return the case to the Board as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

